NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
NSK CORPORATION, NSK LTD.,
AND NSK EUROPE LTD., .
Plaintiffs-Appellees,
AND
FAG ITALIA, S.P.A., SCHAEFFLER GROUP USA,
INC., SCHAEFFLER KG, THE BARDEN
CORPORATION, AND THE BARDEN
CORPORATION (U.K.) LTD., _
Plaintiffs-C'ross Appellan,ts,
AND
JTEKT CORPORATION AND
KOYO CORPORATION OF U.S.A.,
Plaintiffs-Appellees,
AND
SKF AEROENGINE BEARINGS UK AND SKF USA
INC.,
Plain,tiffs-Cross Appellcmts,
V.
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellant,
AND

NSK CORP V. USITC
2
THE TIMKEN COMPANY,
Defendcmt-Appellant.
2011-1362, -1382, -1383, -1454
Appeals from the United States Court of Internati0na1
Trade in consolidated case nos- 06-CV-O334, 06-CV-0335,
and 06-CV-0336, Judge Judith M. Barzilay. _
ON MOTION
ORDER
The United States lnternati0nal Trade Q0rnrnissi0n
moves without opposition for a 45-day extension of time,
until October 7, 2011, for the appellants to file their
initial briefs.
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted The revised official caption is
reflected aboVe.
FoR THE CoURT
AUG 1 2 wl 151 Jan H@rba1y
Date J an Horbaly
Clerk
F
!.S. count ffFErpPEA1_s ma
THE FEnERAL clRcu\T
AUG 'l2ZUl1
.IAN |'l9RBALY
CLEH(

3
cc'
S
Neil R. Ellis, Esq.
Matthew P. Jaffe, Esq.
l\/lax F. Schutzrnan, Esq.
Herbert C. Shelley, Esq.
Eric P. Salonen, Esq.
David A.J. Go1dfine, Esq.
NSK CORP V. USITC